DETAILED ACTION
This Non-Final action is responsive to communications: RCE filed 08/04/2021. 
In the response filed, applicant amended claims 1, 5-6; added new claims 11-20 has not amended any claim. Claims 1-20 are pending. Claims 1 and 11 are independent.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Per MPEP 2173.04, undue breadth of the claim may be addressed under different statutory provisions, depending on the reasons for concluding that the claim is too broad.  D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. Per MPEP 2141.02 VI prior art must be considered in its entirety. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
4. 	The drawings are objected to because:
Figures 4B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  The originally filed disclosure (see Spec. para [0030]) indicates that this Figure is “conventional” and same as Prior Art figure 1. Which means that Fig. 4B is prior art. See MPEP § 608.02(g). 
reminded of helpful scenario 7, described in MPEP 2004, and encouraged to carefully review instant application’s Figures and Specification (see Specification objection below) to make sure care is taken to see that prior art or other information cited in a specification or in an information disclosure statement is properly described and that the information is not incorrectly or incompletely characterized. MPEP 2004, Scenario 7; see also MPEP 2010. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.1 21 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version  of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.1 21 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objections
5.	The BRIEF SUMMARY OF THE INVENTION and DETAILED DESCRIPTION OF THE INVENTION section of the specification is objected to because of the following informality:
Application describes prior art within the heading “BRIEF SUMMARY OF THE INVENTION” or,  “DETAILED DESCRIPTION OF THE INVENTION” which may confuse persons reading the disclosure as to what the disclosed invention is. Description of Fig. 1 and  Fig. 4B e.g. paragraphs [0006]-[0009], [0030], [0033]-[0034] describes general conventional knowledge, problem statements of Fig. 1, Fig. 4B as it relates to priors arts and commonly known subject matter. These paras need to move to the BACKGROUND of the invention section of the specification.     
Applicant is reminded of helpful scenario 7, described in MPEP 2004, and encouraged to carefully review instant application’s Figures and Specification (see Specification objection below) to make sure care is taken to see that prior art or other information cited in a specification or in an information disclosure statement is properly described and that the information is not incorrectly or incompletely characterized. MPEP 2004, Scenario 7; see also MPEP 2010.
Applicant is reminded that helpful guidance, as to preparing an application disclosure, is provided in the MPEP under section 608. Notably, MPEP 608.01(c) provides exemplary use of the heading “Background of the Invention” and explains the subject matter that be described therein, especially indicating, “paragraph(s) describing to the extent practical the state of the prior art or other information disclosed known to the applicant, including references to specific prior art or other information where 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1 (last line), claim 16 (last line) recite “higher than the four voltages” and the recitation is ambiguous and vague. It is not clear if the recitation is meant for “fourth” voltage or if is referring to four other voltages being used. Correction is required.
	In claim 11, line 13 recite “second noe” and “noe” appears to be a typo and should be “node”. Correction is required.
In claim 11, lines 25-28 recites “… wherein the first wiring layer is disposed between gates of the first N-type accessing transistor, the first P-type pull-up transistor, and the first N-type pull-down transistor and gates of the second N-type accessing transistor, the second P-type pull-up transistor, and the second N-type pull-down transistor…” and the recitation is unclear and vague due to grammatical inaccuracy (see 
All dependent claims inclusive of claims 1-20 are rejected under this category.
Applicant is requested to check all claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues, ambiguous issues) for all claims (if applicable) to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishimaru (US 2001/0038552 A1).
Regarding independent claim 11,  Ishimaru teaches a semiconductor device (Fig. 1, Fig. 2, Fig. 6) comprising: 
a memory cell array formed by a plurality of memory cells (para [0020]: SRAM), 
wherein each of the memory cells (Fig. 2 cell, see para [0023]) comprises 
a first N-type accessing transistor (Fig. 2: 85) coupled between a first bit line (Fig. 2: BL) and a first node (Fig. 2: node with drain of 81);
a second N-type accessing transistor (Fig. 2: 86) coupled between a second bit line (Fig. 2: BLB ) and a second node (Fig. 2: node with drain of 83); 
a first P-type pull-up transistor (Fig. 2: 81) coupled to between a first S/D terminal (Fig. 2: Vdd) and the first node (Fig. 2: node with drain of 81); 
a second P-type pull-up transistor (Fig. 2: 83) coupled to between the first S/D terminal (Fig. 2: Vdd) and the second node (Fig. 2: node with drain of 83); 
a first N-type pull-down transistor (Fig. 2: 82) coupled between the first node (Fig. 2: node with drain of 81) and a second S/D terminal (Fig. 2: Vss); and 
a second N-type pull-down transistor (Fig. 2: 84) coupled between the second noe (Fig. 2: node with drain of 83) and the second S/D terminal (Fig. 2: Vss); 
a P-well region (Fig. 1: p WELL) extending in a first direction (Fig. 1: x-direction), wherein the first and second N-type pull- down transistors and the first and second N-type accessing transistors are formed in the p-well region (see Fig. 2 in relation to Fig. 1: nmos transistors are formed in p WELL within a block); 
(Fig. 1: n WELL) extending in the first direction (Fig. 1: x-direction), wherein the first and second P-type pull-up transistors are formed in the N-type well region (see Fig. 2 in relation to Fig. 1: pmos transistors are formed in n WELL within a block); 
a first wiring layer (Fig. 1, Fig. 2: 92) extending in a second direction (Fig. 1: y-direction) orthogonal to the first direction on the P-type well region and the N-type well region (Fig. 1 direction) and electrically connected to the first S/D terminal (Fig. 2: electrically connected to Vdd and Vss); and 
a second wiring layer (Fig. 1, Fig. 2: 91) extending in the first direction on the N-type well region (Fig. 1: x-direction to connect to transistor regions) and electrically connected to the N-type well region (see Fig. 2: n WELL regions  of pull-up transistors), 
wherein the first wiring layer (Fig. 2: 92) is disposed between gates of the first N-type accessing transistor (Fig. 2: 85), the first P-type pull-up transistor (Fig. 2: 81), and the first N-type pull-down transistor (Fig. 2: 82) and  gates of the second N-type accessing transistor (Fig. 2: 86), the second P-type pull-up transistor (Fig. 2: 83), and the second N- type pull-down transistor (Fig. 2: 84).
Regarding claim 13, Ishimaru teaches the semiconductor device as claimed in claim 11, wherein the first wiring layer (Fig. 2: 92) is electrically separated from the second wiring layer (Fig. 2: 91), and 
the first wiring layer is located above or below  the second wiring layer (Fig. 1: they are associated with Vdd or Vss lines and thus they are in different layers).

	Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant Admitted Prior Art (“AAPA”). Further supported by Ishimaru (US 2001/0038552 A1).
Regarding independent claim 11,  AAPA teaches a semiconductor device (Fig. 1, Fig. 4B. “FIG. 4B is the layout of the conventional memory cell shown in FIG. 1” See Examiner annotated version of Fig. 1 for all Fig. 1 references) comprising: 
a memory cell array formed by a plurality of memory cells (para [0006]: SRAM), 
wherein each of the memory cells (Fig. 1 cell, see para [0006]) comprises 

    PNG
    media_image1.png
    455
    503
    media_image1.png
    Greyscale

a first N-type accessing transistor (Fig. 1: N3) coupled between a first bit line (Fig. 2: BL) and a first node (Fig. 2: D1);
a second N-type accessing transistor (Fig. 1: N4) coupled between a second bit line (Fig. 1: /BL) and a second node (Fig. 1: D2); 
(Fig. 1: P1) coupled to between a first S/D terminal (Fig. 1: Psd) and the first node (Fig. 1: D1); 
a second P-type pull-up transistor (Fig. 1: P2) coupled to between the first S/D terminal (Fig. 2: Psd) and the second node (Fig. 1: D2); 
a first N-type pull-down transistor (Fig. 1: N1) coupled between the first node (Fig. 1: D1) and a second S/D terminal (Fig. 1: Nsd); and 
a second N-type pull-down transistor (Fig. 1: N2) coupled between the second noe (Fig. 1: D2) and the second S/D terminal (Fig. 1: Nsd); 
a P-well region (Fig. 4B: PW_1, PW_2, para [0031]) extending in a first direction (Fig. 1: y-direction), wherein the first and second N-type pull- down transistors and the first and second N-type accessing transistors are formed in the p-well region (see Fig. 4B in relation to Fig. 1: nmos transistors are formed in p-well); 
an N-type well region (Fig. 4B: NW) extending in the first direction (Fig. 1: y-direction), wherein the first and second P-type pull-up transistors are formed in the N-type well region (see Fig. 4B in relation to Fig. 1: pmos transistors are formed in n-well); 
a first wiring layer (Fig. 1: 92) extending in a second direction (Fig. 1: extends in both direction. See x-direction extension) orthogonal to the first direction on the P-type well region and the N-type well region (Fig. 1 direction) and electrically connected to the first S/D terminal (Fig. 1: electrically connected to Psd. See Fig. 1 in relation to Fig. 4B); and 
a second wiring layer (Fig. 1: 91) extending in the first direction on the N-type well region (Fig. 1: extends in both direction, see y-direction extension) and (see Fig. 4B and Fig. 1: n-well regions of pull-up transistors. See Fig. 1 in relation to Fig. 4B), 
wherein the first wiring layer (Fig. 1: 92) is disposed between gates of the first N-type accessing transistor (Fig. 1: N3), the first P-type pull-up transistor (Fig. 1: P1), and the first N-type pull-down transistor (Fig. 1: N1) and  gates of the second N-type accessing transistor (Fig. 1: N4), the second P-type pull-up transistor (Fig. 1: P2), and the second N- type pull-down transistor (Fig. 1: N2. See Fig. 1 in relation to Fig. 4B).
Regarding claim 12,  AAPA teaches the semiconductor device as claimed in claim 11, wherein the P-type well region comprises: 
a first P-type well region (Fig. 4B: PW1), wherein the first N-type pull-down transistor and the first N- type accessing transistor are formed in the first P-type well region; and a second P-type well region (Fig. 4B: PW1),  , wherein the second N-type pull-down transistor and the second N-type accessing transistor are formed in the second P-type well region (see Fig. 1 in relation to Fig. 4B and para [0031]),, 
wherein the N-type well region (Fig. 4B: NW) is disposed between the first P-type well region and the second P-type well region (see Fig. 4B).
Regarding claim 13,  AAPA teaches the semiconductor device as claimed in claim 11, wherein the first wiring layer (Fig. 1: 92) is electrically separated from the second wiring layer (Fig. 1: 91. See para [0033], para [0034]), and 
the first wiring layer is located above or below  the second wiring layer (Fig. 4B in context of para [0034]).

Regarding claim 14,  AAPA teaches the semiconductor device as claimed in claim 1, further comprising: 
a word line (Fig. 1: WL and see Fig. 4B GC) extending in the second direction in the P-type well region and the N-type well region and electrically connected to gates of the first and second N-type accessing transistors (see Fig. 1 and Fig. 4B, para [0031], para [0035]-para [0036]), 
wherein the first and second bit lines (Fig. 1: BL, /BL and Fig. 4B cross-point array relation) extend in the first direction on the P-type well region and electrically connected to the first S/D terminal (see Fig. 4B, Fig. 1, para [0035]-para [0036]).
Regarding claim 15,  AAPA teaches the semiconductor device as claimed in claim 11, further comprising 
a writing device configured to write data into a selected memory cell (para [0004]); 
wherein the writing device (write circuit) applies a first voltage (e.g. GND applied to Nsd) to the first S/D terminal through the first wiring layer and applies a second voltage (e.g. VDD applied to Psd) to the N-type well region (Fig. 1: n-well of pmos transistors) through the second wiring layer (para [0033]-para [0034]), and; 
wherein the first voltage (GND) is lower than the second voltage (VDD).

No art rejection provided for claims 1-10, 16-20. See 112 b rejections.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The following foreign office actions were also analyzed to conclude claim 1 is still too broad and  suggesting to modify further to incorporate dependent claim specific limitations:
A) KIPO office action Summary of Application No. 10-2020-0031592, December 21, 2021.  (available in IDS 02/12/2021)
B) Application number: Japanese Patent Application No. 2019-071739 (available in IDS):  June 8, 2020;  August 19, 2020 and January 7, 2021 and cited documents JP 2004-303340A and JP 2001-338993A.

	
Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Ishimura (US 2001/0038552 A1): Fig. 1-Fig. 6 disclosure applicable for all claims. Teaches independent substrate biasing for wells. Tsukamoto (US 2004/0252548 A1): Fig. 1, Fig. 9-Fig. 14 disclosure applicable for all claims. Yamaoka et al. (US 2007 /0076467 A1)  can be used for the following claims: Claim 5. The semiconductor device as claimed in claim 1, further comprising. a writing device See pertinent Yamaoka et al. (US 2007 /0076467 A1): Fig. 15, Fig. 20, Fig. 21. Fig. 14, Fig. 18, para [0085], para [0089] disclosure. Claim 6. The semiconductor device as claimed in claim 1, further comprising: a reading device configured to read data from a selected memory cell, wherein the reading device applies a third voltage to the S/D region through the first wiring layer and applies a fourth voltage to the N-type well region through the second wiring layer, and wherein the third voltage is equal to or higher than the four voltages.  See pertinent Yamaoka et al. (US 2007 /0076467 A1): Fig. 15, Fig. 20, Fig. 21. Fig. 14, Fig. 18, para [0085], para [0089] disclosure.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 1-10 are objected to because of 112b rejections. But would be allowable if rewritten to correct 112b issues. Further any spec, drawing objections must be over-come.
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further any spec, drawing objections, 112b rejection must be over-come.

Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for  the limitations of the claims: 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)